Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3 and 17-24 have been canceled.  Claims 2 and 4-16 are pending.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4, line 3, the left parenthesis is not matched with a right parenthesis.  Appropriate correction is required.

Allowable Subject Matter
Claims 2 and 5-16 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









sjc /STEPHEN J CASTELLANO/      Primary Examiner, Art Unit 3733